UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04973 Exact name of registrant as specified in charter: Voyageur Insured Funds Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: August 31 Date of reporting period: November 30, 2010 Item 1. Schedule of Investments. Schedule of Investments (Unaudited) Delaware Tax-Free Arizona Fund November 30, 2010 Principal Amount Value Municipal Bonds– 96.16% Corporate Revenue Bonds – 9.69% Maricopa County Pollution Control (Palo Verde Project) Series A 5.05% 5/1/29 (AMBAC) $ $ •Series B 5.20% 6/1/43 •Navajo County Pollution Control Revenue (Arizona Public Services-Cholla) Series D 5.75% 6/1/34 Pima County Industrial Development Authority Pollution Control Revenue (Tucson Electric Power-San-Juan) 5.75% 9/1/29 Series A 4.95% 10/1/20 Series A 5.25% 10/1/40 Puerto Rico Port Authority Revenue (American Airlines) Series A 6.25% 6/1/26 Salt Verde Financial Corporation Senior Gas Revenue 5.00% 12/1/37 Education Revenue Bonds – 11.72% Arizona Board of Regents University of Arizona System Revenue Series A 5.00% 6/1/21 5.00% 6/1/39 Arizona Health Facilities Authority Healthcare Education Revenue (Kirksville College) 5.125% 1/1/30 Arizona State University Certificates of Participation (Research Infrastructure Project) 5.00% 9/1/30 (AMBAC) Arizona State University Energy Management Revenue (Arizona State University-Tempe Campus ll Project) 4.50% 7/1/24 Energy Management Services Conservation Revenue (Arizona State University-Main Campus Project) 5.25% 7/1/17 (NATL-RE) Glendale Industrial Development Authority Revenue (Midwestern University) 5.125% 5/15/40 Pima County Industrial Development Authority Educational Revenue (Tucson Country Day School Project) 5.00% 6/1/37 South Campus Group Student Housing Revenue (Arizona State University-South Campus Project) 5.625% 9/1/35 (NATL-RE) Tucson Industrial Development Authority Lease Revenue (University of Arizona-Marshall Foundation) Series A 5.00% 7/15/27 (AMBAC) University of Arizona Certificates of Participation (University of Arizona Project) Series A 5.125% 6/1/21 (AMBAC) Electric Revenue Bonds – 8.12% Mesa Utilities System Revenue 5.00% 7/1/18 (NATL-RE) (FGIC) Puerto Rico Electric Power Authority Revenue Series WW 5.00% 7/1/28 Series WW 5.50% 7/1/38 Series XX 5.25% 7/1/40 Series ZZ 5.25% 7/1/26 Salt River Project Agricultural Improvement & Power District Electric System Revenue Series B 5.00% 1/1/31 (NATL-RE) (IBC) Healthcare Revenue Bonds – 12.72% Arizona Health Facilities Authority Revenue (Catholic Healthcare West) Series D 5.00% 7/1/28 Glendale Industrial Development Authority Hospital Revenue (John C. Lincoln Health) 5.00% 12/1/42 Maricopa County Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) Series A 5.50% 7/1/26 6.00% 7/1/39 Scottsdale Industrial Development Authority Hospital Revenue (Scottsdale Healthcare) Series A 5.25% 9/1/30 University Medical Center Hospital Revenue 5.00% 7/1/35 6.50% 7/1/39 Yavapai County Industrial Development Authority Revenue (Yavapai Regional Medical Center) Series A 5.25% 8/1/21 (RADIAN) Housing Revenue Bond – 0.01% Pima County Industrial Development Authority Single Family Housing Revenue Series A-1 6.125% 11/1/33 (GNMA) (FNMA) (FHLMC) (AMT) Lease Revenue Bonds – 10.61% Arizona Game & Fish Department & Community Beneficial Interest Certificates (Administration Building Project) 5.00% 7/1/32 Arizona State Certificates of Participation Department Administration Series A 5.25% 10/1/25 (AGM) Marana Municipal Property Facilities Revenue 5.00% 7/1/28 (AMBAC) Maricopa County Industrial Development Authority Correctional Contract Revenue (Phoenix West Prison) Series B 5.375% 7/1/22 (ACA) Phoenix Industrial Development Authority Lease Revenue (Capitol Mall II, LLC Project) 5.00% 9/15/28 (AMBAC) Pima County Industrial Development Authority Lease Revenue Metro Police Facility (Nevada Project) Series A 5.25% 7/1/31 5.375% 7/1/39 Pinal County Certificates of Participation 5.00% 12/1/29 Puerto Rico Public Buildings Authority Revenue (Guaranteed Government Facilities) Series D 5.25% 7/1/27 University of Arizona Certificates of Participation (University of Arizona Project) Series B 5.00% 6/1/31 (AMBAC) Local General Obligation Bonds – 4.51% Coconino & Yavapai Counties Joint Unified School District #9 (Sedona Oak Creek Project of 2007) Series A 4.50% 7/1/18 (AGM) Series B 5.375% 7/1/28 DC Ranch Community Facilities 5.00% 7/15/27 (AMBAC) •Gila County Unified School District #10 (Payson School Improvement Project of 2006) Series A 5.25% 7/1/27 (AMBAC) §Pre-Refunded Bonds – 6.37% Phoenix Variable Purpose Series B 5.00% 7/1/27-12 Pinal County Certificates of Participation 5.125% 6/1/21-11 (AMBAC) Puerto Rico Commonwealth Highway & Transportation Authority Revenue Series K 5.00% 7/1/35-15 Puerto Rico Public Buildings Authority Revenue (Guaranteed Government Facilities) Series I 5.25% 7/1/33-14 Southern Arizona Capital Facilities Finance Revenue (University of Arizona Project) 5.10% 9/1/33-12 (NATL-RE) University of Arizona Certificates of Participation (University of Arizona Project) Series A 5.125% 6/1/21-12 (AMBAC) Special Tax Revenue Bonds – 12.45% Arizona Tourism & Sports Authority Tax Revenue (Multipurpose Stadium Facilities) Series A 5.00% 7/1/28 (NATL-RE) Flagstaff Aspen Place Sawmill Improvement District Revenue 5.00% 1/1/32 Gilbert Public Facilities Municipal Property Revenue 5.00% 7/1/25 Marana Tangerine Farm Road Improvement District Revenue 4.60% 1/1/26 Mesa Street & Highway Revenue 5.00% 7/1/20 (AGM) Phoenix Civic Improvement Transition Excise Tax Revenue (Light Rail Project) 5.00% 7/1/20 (AMBAC) Puerto Rico Commonwealth Infrastructure Financing Authority Special Tax Revenue Series C 5.50% 7/1/25 (AMBAC) Puerto Rico Sales Tax Financing Corporation Revenue First Subordinate ΩCapital Appreciation Series A 6.75% 8/1/32 Series A 5.75% 8/1/37 Series C 6.00% 8/1/39 State & Territory General Obligation Bonds – 6.44% Guam Government Series A 6.75% 11/15/29 7.00% 11/15/39 Puerto Rico Commonwealth Public Improvement Series A 5.50% 7/1/19 Series C 6.00% 7/1/39 Un-Refunded Balance Series A 5.125% 7/1/30 (AGM) 5.125% 7/1/31 Virgin Islands Public Finance Authority Revenue (Gross Receipts Taxes Loan Note) 5.00% 10/1/31 (ACA) Transportation Revenue Bonds – 5.47% Arizona State Transportation Board Highway Revenue Subordinated Series A 5.00% 7/1/23 Phoenix Civic Improvement Airport Revenue (Junior Lien) Series A 5.25% 7/1/33 (Senior Lien) Series B 5.25% 7/1/27 (NATL-RE) (FGIC) (AMT) 5.25% 7/1/32 (NATL-RE) (FGIC) (AMT) Water & Sewer Revenue Bonds – 8.05% Guam Government Waterworks Authority 5.625% 7/1/40 Phoenix Civic Improvement Corporation Waste System Revenue (Junior Lien) 5.00% 7/1/26 (NATL-RE) (FGIC) Phoenix Civic Improvement Wastewater Corporation Systems Revenue (Junior Lien) 5.00% 7/1/19 (NATL-RE) 5.00% 7/1/24 (NATL-RE) (FGIC) Scottsdale Water & Sewer Revenue 5.25% 7/1/22 Total Municipal Bonds (cost $107,573,388) Number of Shares Short-Term Investment – 2.27% Money Market Instrument – 2.27% Federated Arizona Municipal Cash Trust Total Short-Term Investment (cost $2,603,845) Total Value of Securities – 98.43% (cost $110,177,233) Receivables and Other Assets Net of Liabilities (See Notes) – 1.57% Net Assets Applicable to 10,164,532 Shares Outstanding – 100.00% $ •Variable rate security. The rate shown is the rate as of November 30, 2010. Interest rates reset periodically. §Pre-Refunded Bonds. Municipal bonds that are generally backed or secured by U.S. Treasury bonds. For Pre-Refunded Bonds, the stated maturity is followed by the year in which the bond is pre-refunded. See Note 3 in "Notes." ΩStep coupon bond. Indicates security that has a zero coupon that remains in effect until a predetermined date at which time the stated interest rate becomes effective. Summary of abbreviations: ACA – Insured by American Capital Access AGM – Insured by Assured Guaranty Municipal Corporation AMBAC – Insured by the AMBAC Assurance Corporation AMT – Subject to Alternative Minimum Tax FGIC – Insured by the Financial Guaranty Insurance Company FHLMC – Insured by the Federal Home Loan Mortgage Corporation FNMA – Federal National Mortgage Association collateral GNMA – Government National Mortgage Association collateral IBC – Insured by Integrity Building Corporation NATL-RE – Insured by the National Public Finance Guarantee Corporation RADIAN – Insured by Radian Asset Assurance Notes 1. Significant Accounting Policies The following accounting policies are in accordance with U.S. generally accepted accounting principles (U.S. GAAP) and are consistently followed by Voyageur Insured Funds – Delaware Tax-Free Arizona Fund (Fund). This report covers the period of time since the Fund’s last fiscal year end. Security Valuation – Debt securities are valued by an independent pricing service or broker. To the extent current market prices are not available, the pricing service may take into account developments related to the specific security, as well as transactions in comparable securities. Short-term debt securities are valued at market value. Open-end investment companies are valued at their published net asset value. Generally, other securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith under the direction of the Fund's Board of Trustees (Board). In determining whether market quotations are readily available or fair valuation will be used, various factors will be taken into consideration, such as market closures or suspension of trading in a security. Federal Income Taxes – No provision for federal income taxes has been made as the Fund intends to continue to qualify for federal income tax purposes as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended, and make the requisite distributions to shareholders. The Fund evaluates tax positions taken or expected to be taken in the course of preparing the Fund's tax returns to determine whether the tax positions are "more-likely-than-not" of being sustained by the applicable tax authority. Tax positions not deemed to meet the more-likely-than-not threshold are recorded as a tax benefit or expense in the current year. Management has analyzed the Fund’s tax positions taken on federal income tax returns for all open tax years (August 31, 2007 – August 31, 2010), and has concluded that no provision for federal income tax is required in the Fund’s financial statements. Class Accounting – Investment income and common expenses are allocated to the various classes of the Fund on the basis of "settled shares" of each class in relation to the net assets of the Fund. Realized and unrealized gain (loss) on investments are allocated to the various classes of the Fund on the basis of daily net assets of each class. Distribution expenses relating to a specific class are charged directly to that class. Use of Estimates – The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates and the differences could be material. Other – Expenses directly attributable to the Fund are charged directly to the Fund. Other expenses common to various funds within the Delaware Investments® Family of Funds are generally allocated amongst such funds on the basis of average net assets. Management fees and some other expenses are paid monthly. Security transactions are recorded on the date the securities are purchased or sold (trade date) for financial reporting purposes. Costs used in calculating realized gains and losses on the sale of investment securities are those of the specific securities sold. Interest income is recorded on the accrual basis. Discounts and premiums are amortized to interest income over the lives of the respective securities. The Fund declares dividends daily from net investment income and pays the dividends monthly and declares and pays distributions from net realized gain on investments, if any, annually. Dividends and distributions, if any, are recorded on the ex-dividend date. 2. Investments At November 30, 2010, the cost of investments for federal income tax purposes has been estimated since final tax characteristics cannot be determined until fiscal year end. At November 30, 2010, the cost of investments and unrealized appreciation (depreciation) for the Fund were as follows: Cost of investments $ Aggregate unrealized appreciation $ Aggregate unrealized depreciation ) Net unrealized appreciation $ For federal income tax purposes, at August 31, 2010, capital loss carryforwards of $32,820 may be carried forward and applied against future capital gains. Capital loss carryforwards will expire in 2012. U.S. GAAP defines fair value as the price that the Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date under current market conditions. A three level hierarchy for fair value measurements has been established based upon the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity's own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. The Fund’s investment in its entirety is assigned a level based upon the observability of the inputs which are significant to the overall valuation. The three level hierarchy of inputs is summarized below. Level 1 - inputs are quoted prices in active markets for identical investments (e.g., equity securities, open-end investment companies, futures contracts, options contracts) Level 2 - other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks and default rates) or other market-corroborated inputs) (e.g., debt securities, government securities, swap contracts, foreign currency exchange contracts, foreign securities utilizing international fair value pricing) Level 3 - inputs are significant unobservable inputs (including the Fund's own assumptions used to determine the fair value of investments) (e.g., broker-quoted securities, fair valued securities) The following table summarizes the valuation of the Fund’s investments by fair value hierarchy levels as of November 30, 2010: Level 1 Level 2 Total Municipal Bonds
